Appeal by an employer and insurance carrier from an award in claimant’s *961favor. Claimant was employed as a farm hand. On April 9, 1942, he was sweeping up the floor of the cow barn. He noticed an oblong shell-like object on the floor of the barn and he picked it up. It proved to be a dynamite cap. He attempted to remove the powder by knocking the shell but did not succeed. He then picked up a nail from a window sill, inserted it in the- cap with the result that the powder exploded and claimant suffered injuries. The board found that claimant’s injuries arose out of and in the course of his employment. The evidence sustains that finding. (Matter of Pedersen v. Nelson, 267 App. Div. 843; Matter of Derby v. International Salt Co., Inc., 233 App. Div. 15; Matter of Miles V. Gibbs & Ball, Inc., 250 N. Y. 590; Matter of Picharás v. Creamer, 267 App. Div. 928; Matter of Van Burén v. Vener Trucking Gorp., 258 App. Div. 1016.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.